Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about October 26, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant had committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree, grand larceny in the fourth degree, criminal possession of stolen property in the fifth degree, attempted assault in the third degree and menacing in the third degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning credibility. Appellant’s course of conduct before, during and after the robbery, including the fact that he assisted his companion in blocking the victim’s path, was inconsistent with that of a mere bystander and established his accessorial liability (see e.g. Matter of Wade F., 49 NY2d 730 [1980]; Matter of Marc H., 284 AD2d 211 [2001]; Matter of Taalib B., 273 AD2d 27 [2000], lv denied 95 NY2d 764 [2000]). Concur—Mazzarelli, J.P., Friedman, Williams, Gonzalez and Sweeny, JJ.